Name: 2014/927/EU: Commission Implementing Decision of 17 December 2014 amending Implementing Decision 2013/770/EU in order to transform the Ã¢ Consumers, Health and Food Executive AgencyÃ¢ into the Ã¢ Consumers, Health, Agriculture and Food Executive AgencyÃ¢
 Type: Decision_IMPL
 Subject Matter: consumption;  marketing;  agricultural activity;  health;  EU institutions and European civil service
 Date Published: 2014-12-18

 18.12.2014 EN Official Journal of the European Union L 363/183 COMMISSION IMPLEMENTING DECISION of 17 December 2014 amending Implementing Decision 2013/770/EU in order to transform the Consumers, Health and Food Executive Agency into the Consumers, Health, Agriculture and Food Executive Agency (2014/927/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3 thereof, Whereas: (1) By Commission Implementing Decision 2013/770/EU (2), the Commission created the Consumers, Health and Food Executive Agency (the Agency) and entrusted it with the management of the Union programmes in the field of consumers and health for the period 2014 to 2020 and the management of the food safety training measures covered by Council Directive 2000/29/EC (3) and Regulation (EC) No 882/2004 of the European Parliament and of the Council (4). The Agency has demonstrated its effectiveness and efficiency. (2) In its communication of 29 June 2011A budget for Europe 2020 (5), the Commission proposed to use the option of more extensive recourse to existing executive agencies for the implementation of Union programmes in the next multiannual financial framework. (3) The management of information provision and promotion measures concerning agricultural products implemented in the internal market and in third countries under Regulation (EU) No 1144/2014 of the European Parliament and of the Council (6) involves the implementation of technical projects which do not entail political decision-making and require a high level of technical and financial expertise throughout the project cycle. (4) The cost-benefit analysis (CBA) (7) carried out in accordance with Article 3(1) of Regulation (EC) No 58/2003 with the aim of assessing the costs and benefits of the delegation of parts of the 2014-2020 Union spending programmes to executive agencies covered the management of tasks under Regulation (EU) No 1144/2014. The CBA was adjusted by the Commission in order to yield further efficiency gains, and completed by additional staff reduction at Commission level in order to ensure overall budget neutrality by offsetting the increase in expenditure on additional human resources in the executive agencies through a reduction of the corresponding level of resources in the Commission. This exercise already incorporated the resources linked to the delegation of this programme. The CBA has shown that entrusting the Agency with certain implementation tasks related to the information provision and promotion measures for agricultural products would entail significant qualitative and quantitative benefits compared with the in-house scenario under which those aspects would be managed internally within the Commission. Those tasks are thematically in line with the mandate and mission of the Agency. The Agency has already built up competence, skills and capacities which are directly relevant for those tasks. Given its relatively small size, the Agency is well placed to take on tasks related to a programme with a similar management mode. In addition, the management through the Agency will enhance the visibility of Union intervention in this field. The new tasks can capitalise on the Agency's existing communication and outreach channels. Furthermore, by taking on the new tasks the Agency will manage larger budgets and will increase its size to a level where further synergies can be found. (5) Due to the timing for the adoption of Regulation (EU) No 1144/2014, the mandate of the Agency as laid down in Implementing Decision 2013/770/EU did not cover the delegation of this new programme. (6) In order to reflect these additional tasks, the Agency should be transformed into the Consumers, Health, Agriculture and Food Executive Agency. (7) Implementing Decision 2013/770/EU should therefore be amended accordingly. (8) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS ADOPTED THIS DECISION: Sole Article Implementing Decision 2013/770/EU is amended as follows: (1) Article 1 is replaced by the following: Article 1 Establishment The Consumers, Health, Agriculture and Food Executive Agency ( the Agency ) is hereby established and shall replace and succeed the executive agency set up by Decision 2004/858/EC from 1 January 2014 until 31 December 2024, its statute being governed by Regulation (EC) No 58/2003.; (2) in the first subparagraph of Article 3(1), the following point (d) is added: (d) the information provision and promotion measures concerning agricultural products implemented in the internal market and in third countries. . Done at Brussels, 17 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 11, 16.1.2003, p. 1. (2) Commission Implementing Decision 2013/770/EU of 17 December 2013 establishing the Consumers, Health and Food Executive Agency and repealing Decision 2004/858/EC (OJ L 341, 18.12.2013, p. 69). (3) Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (OJ L 169, 10.7.2000, p. 1). (4) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). (5) Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions  A Budget for Europe 2020, COM(2011) 500 final. (6) Regulation (EU) No 1144/2014 of the European Parliament and of the Council of 22 October 2014 on information provision and promotion measures concerning agricultural products implemented in the internal market and in third countries and repealing Council Regulation (EC) No 3/2008 (OJ L 317, 4.11.2014, p. 56). (7) Cost Benefit Analysis for the delegation of certain tasks regarding the implementation of Union Programmes 2014-2020 to the Executive Agencies (Final Report 19 August 2013).